Case 2:20-cv-00302-JDL Document 24 Filed 04/12/21 Page 1 of 8                    PageID #: 180



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

DOMINGUS NOBREGA,

               Plaintiff,

       vs.                                                    Civil No. 20-302-JDL

YORK COUNTY SHERIFF, JAIL
ADMINISTRATORS, CHAPLAIN,

               Defendants



         DEFENDANT KING’S ANSWER TO AMENDED COMPLAINT,
             AFFIRMATIVE DEFENSES AND JURY DEMAND

       Defendant York County Sheriff (William King), by and through counsel, hereby responds

to the Plaintiff’s Amended Complaint as follows:

       The allegations contained in the introductory paragraphs of the Plaintiff’s Amended

Complaint constitute assertions of law to which no response is required. Alternatively, the

Defendant is without sufficient information or knowledge to form a belief as to the truth of the

allegations contained in this paragraph of Plaintiff’s Amended Complaint and, accordingly,

denies same.

                    Relief Can be made on Alleged Grounds for Relief

       Numbered paragraphs 1-6 do not contain factual assertions; therefore, no response is

required. Moreover, the allegations contained in numbered paragraphs 1-6 of the Plaintiff’s

Amended Complaint constitute assertions of law to which no response is required.

Alternatively, the Defendant is without sufficient information or knowledge to form a belief as to

the truth of the allegations contained in these paragraphs of Plaintiff’s Amended Complaint and,

accordingly, denies same.

       To the extent this paragraph makes factual assertions against this Defendant, they are

denied. The remaining allegations contained in this paragraph of the Plaintiff’s Amended
Case 2:20-cv-00302-JDL Document 24 Filed 04/12/21 Page 2 of 8                     PageID #: 181



Complaint constitute assertions of law to which no response is required. Alternatively, the

Defendant is without sufficient information or knowledge to form a belief as to the truth of the

remaining allegations contained in this paragraph of Plaintiff’s Amended Complaint and,

accordingly, denies same.

Ground 1: Natural Rights

       To the extent the unnumbered paragraph in “Ground 1” makes factual assertions against

this Defendant, they are denied. The remaining allegations contained in this paragraph of the

Plaintiff’s Amended Complaint constitute assertions of law to which no response is required.

Alternatively, the Defendant is without sufficient information or knowledge to form a belief as to

the truth of the remaining allegations contained in this paragraph of Plaintiff’s Amended

Complaint and, accordingly, denies same.

       1. The Defendant is without sufficient information or knowledge to form a belief as to

           the truth of the remaining allegations contained in this paragraph of Plaintiff’s

           Amended Complaint and, accordingly, denies same.

       2. The Defendant admits the allegations contained in this paragraph of Plaintiff’s

           Amended Complaint.

       3. The Defendant admits the allegations contained in this paragraph of Plaintiff’s

           Amended Complaint.

       4. The Defendant denies the allegations contained in this paragraph of Plaintiff’s

           Amended Complaint.

       5. The Defendant denies the allegations contained in this paragraph of Plaintiff’s

           Amended Complaint.

       6. The Defendant denies the allegations contained in this paragraph of Plaintiff’s

           Amended Complaint.

       7. The Defendant denies the allegations contained in this paragraph of Plaintiff’s

           Amended Complaint.




                                                2
Case 2:20-cv-00302-JDL Document 24 Filed 04/12/21 Page 3 of 8                    PageID #: 182



       8. The allegations contained in this paragraph of the Plaintiff’s Amended Complaint

           constitute assertions of law to which no response is required. Alternatively, the

           Defendant is without sufficient information or knowledge to form a belief as to the

           truth of the allegations contained in this paragraph of Plaintiff’s Amended Complaint

           and, accordingly, denies same.

Ground 2: Religious freedom; sects equal; Religious tests prohibited; Religious Teachers

       To the extent the unnumbered paragraph in “Ground 2” makes factual assertions against

this Defendant, they are denied. The remaining allegations contained in this paragraph of the

Plaintiff’s Amended Complaint constitute assertions of law to which no response is required.

Alternatively, the Defendant is without sufficient information or knowledge to form a belief as to

the truth of the remaining allegations contained in this paragraph of Plaintiff’s Amended

Complaint and, accordingly, denies same.

       9. The Defendant denies the allegations contained in this paragraph of Plaintiff’s

           Amended Complaint.

Ground 3: Sanguinary laws, Excessive Bail, [Cruel or Unusual Punishments Prohibited]

       To the extent the unnumbered paragraph in “Ground 3” makes factual assertions against

this Defendant, they are denied. The remaining allegations contained in this paragraph of the

Plaintiff’s Amended Complaint constitute assertions of law to which no response is required.

Alternatively, the Defendant is without sufficient information or knowledge to form a belief as to

the truth of the remaining allegations contained in this paragraph of Plaintiff’s Amended

Complaint and, accordingly, denies same.

       10. The Defendant denies the allegations contained in this paragraph of Plaintiff’s

           Amended Complaint.

       11. The Defendant denies the allegations contained in this paragraph of Plaintiff’s

           Amended Complaint.




                                                3
Case 2:20-cv-00302-JDL Document 24 Filed 04/12/21 Page 4 of 8                    PageID #: 183



       12. The Defendant denies the allegations contained in this paragraph of Plaintiff’s

           Amended Complaint.

Ground 4: MAINE CIVIL RIGHTS LAWS

       To the extent the unnumbered paragraphs in “Ground 4” make factual assertions against

this Defendant, they are denied. The remaining allegations contained in these paragraphs of the

Plaintiff’s Amended Complaint constitute assertions of law to which no response is required.

Alternatively, the Defendant is without sufficient information or knowledge to form a belief as to

the truth of the remaining allegations contained in these paragraphs of Plaintiff’s Amended

Complaint and, accordingly, denies same.

       13. The Defendant denies the allegations contained in this paragraph of Plaintiff’s

           Amended Complaint.

Ground 5: Discrimination Laws

       To the extent the unnumbered paragraph in “Ground 5” makes factual assertions against

this Defendant, they are denied. The remaining allegations contained in this paragraph of the

Plaintiff’s Amended Complaint constitute assertions of law to which no response is required.

Alternatively, the Defendant is without sufficient information or knowledge to form a belief as to

the truth of the remaining allegations contained in this paragraph of Plaintiff’s Amended

Complaint and, accordingly, denies same.

       14. The Defendant denies the allegations contained in this paragraph of Plaintiff’s

           Amended Complaint.

Ground 6: Harassment Laws (Abuse of Power & Process) (Discriminatory Harassment)

       To the extent the unnumbered paragraphs in “Ground 6” make factual assertions against

this Defendant, they are denied. The remaining allegations contained in these paragraphs of the

Plaintiff’s Amended Complaint constitute assertions of law to which no response is required.

Alternatively, the Defendant is without sufficient information or knowledge to form a belief as to




                                                4
Case 2:20-cv-00302-JDL Document 24 Filed 04/12/21 Page 5 of 8                       PageID #: 184



the truth of the remaining allegations contained in these paragraphs of Plaintiff’s Amended

Complaint and, accordingly, denies same.

        15. The Defendant denies the allegations contained in this paragraph of Plaintiff’s

             Amended Complaint.

        To the extent the unnumbered paragraphs in “Ground 6” make factual assertions against

this Defendant, they are denied. The remaining allegations contained in these paragraphs of the

Plaintiff’s Amended Complaint constitute assertions of law to which no response is required.

Alternatively, the Defendant is without sufficient information or knowledge to form a belief as to

the truth of the remaining allegations contained in these paragraphs of Plaintiff’s Amended

Complaint and, accordingly, denies same.

        16. The allegations contained in this paragraph of the Plaintiff’s Amended Complaint

             constitute assertions of law to which no response is required. Alternatively, the

             Defendant is without sufficient information or knowledge to form a belief as to the

             truth of the remaining allegations contained in this paragraph of Plaintiff’s Amended

             Complaint and, accordingly, denies same.

                                          CONCLUSION

        The allegations contained in the conclusory paragraph of the Plaintiff’s Amended

Complaint constitute assertions of law to which no response is required. Alternatively, the

Defendant is without sufficient information or knowledge to form a belief as to the truth of the

allegations contained in this paragraph of Plaintiff’s Amended Complaint and, accordingly,

denies same.

                                     AFFIRMATIVE DEFENSES

        1.      The Defendant has at all times acted in good faith and without knowledge that his

conduct violated any clearly established constitutional or statutory rights of the Plaintiff.

        2.      The Defendant’s conduct did not violate any clearly established constitutional or

statutory rights of the Plaintiff.




                                                  5
Case 2:20-cv-00302-JDL Document 24 Filed 04/12/21 Page 6 of 8                         PageID #: 185



       3.        No reasonable person would have known that the Defendant’s conduct violated

any clearly established constitutional or statutory rights of the Plaintiff.

       4.        To the extent that the Plaintiff endeavors to make a state claim grounded in tort,

the claim is barred by Plaintiff's failure to comply with the notice provisions of the Maine Tort

Claims Act, 14 M.R.S. § 8107 & 8108.

       5.        To the extent that the Plaintiff endeavors to make a state claim grounded in tort,

the claim is barred by the personal immunity provisions provided to the Defendant by the Maine

Tort Claims Act, 14 M.R.S. § 8111.

       6.        To the extent that the Plaintiff endeavors to make a state claim grounded in tort,

the claim is barred by the immunity provisions of the Maine Tort Claims Act, including 14

M.R.S. § 8103.

       7.        To the extent that the Plaintiff endeavors to make a state claim grounded in tort,

the claim is capped by the limitations on damages set forth in the Maine Tort Claims Act.

       8.        To the extent that the Plaintiff’s Amended Complaint seeks to impose liability on

the Defendant in his representative capacity, the Complaint fails to state a claim upon which

relief may be granted.

       9.        The Plaintiff’s own conduct was the sole or a contributing cause of his injuries,

such that his claims should be barred or reduced.

       10.       The Plaintiff’s Amended Complaint, in whole or in part, fails to state a claim upon

which relief may be granted.

       11.       The Plaintiff’s claims are barred for the reason that the Defendant is not liable

under a theory of respondeat superior for the actions of his agents or employees.

       12.       The Plaintiff’s claims are barred for the reason that Plaintiff has failed to identify

an official policy, custom or practice which has been adopted by the Defendant.

       13.       The Plaintiff’s claims are barred for the reason that the Defendant’s actions do

not constitute deliberate indifference or conduct which is shocking to the conscience.




                                                    6
Case 2:20-cv-00302-JDL Document 24 Filed 04/12/21 Page 7 of 8                        PageID #: 186



          14.    The Plaintiff’s claims are barred for the reason that the allegations in the

Complaint allege simple negligence and the conduct complained of is not the type contemplated

under 42 U.S.C. § 1983.

          15.    The Plaintiff’s claims are barred, in whole or in part, by the doctrine of immunity.

          16.    The Plaintiff’s claims are barred, in whole or in part, by the doctrine of qualified

immunity.

          17.    To the extent that the Plaintiff seeks injunctive or declaratory relief, he has no

standing.

          18.    The Plaintiff has adequate remedies under State law, and therefore no action lies

under 42 U.S.C. § 1983 in the Maine Constitution or the United States Constitution.

          19.    The Plaintiff’s Amended Complaint, in whole or in part, fails to state justiciable

claims.

          20.    The Defendant reserves the right to demonstrate that the Plaintiff has failed to

mitigate his damages.

          21.    The Plaintiff’s claims are barred, in whole or in part, by the failure to exhaust

available administrative remedies.

          22.    Plaintiff’s claims are barred by provisions of the Prison Litigation Reform Act,

including but not limited to 42 U.S.C. § 1997e(a) and/or 42 U.S.C. § 1997e(e).

          23.    The Plaintiff does not state any viable claims against the Defendant in his

individual capacity.

          24.    The Defendant reserves the right to demonstrate that the Plaintiff’s Amended

Complaint is barred due to insufficiency of process or insufficiency of service of process.

                                          JURY DEMAND

          Pursuant to Local Rule 38 and Federal Rule of Civil Procedure 38(b), the Defendant

requests a trial by jury on all claims and issues properly tried to a jury.




                                                   7
Case 2:20-cv-00302-JDL Document 24 Filed 04/12/21 Page 8 of 8                         PageID #: 187



       WHEREFORE, Defendant York County Sheriff William King demands judgment in his

favor with regard to all claims in the Plaintiff’s Amended Complaint, including an award of costs

and attorneys’ fees, if appropriate, and such other relief as the Court deems just.

       Dated at Portland, Maine this 12th day of April, 2021.

                                             Attorneys for Defendant
                                             York County Sheriff William King
                                             MONAGHAN LEAHY, LLP
                                             95 Exchange Street, P.O. Box 7046
                                             Portland, ME 04112-7046
                                             (207) 774-3906
                                             jwall@monaghanleahy.com

                                      BY:     /s/ John J. Wall, III
                                              John J. Wall, III

                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 12, 2021, I filed by ECF the above Defendant King’s
Answer to Amended Complaint, Affirmative Defenses and Jury Demand and that a
copy was thereby served on all counsel of record. I further certify that on April 12, 2021 I served
a copy of this Defendant King’s Answer to Amended Complaint, Affirmative
Defenses and Jury Demand on the Plaintiff by First Class Mail, postage prepaid, and
addressed to the York County Jail, 1 Layman Way, Alfred, ME 04002.

       Dated at Portland, Maine this 12th day of April, 2021.

                                             Attorneys for Defendant
                                             York County Sheriff William King
                                             MONAGHAN LEAHY, LLP
                                             95 Exchange Street, P.O. Box 7046
                                             Portland, ME 04112-7046
                                             (207) 774-3906
                                             jwall@monaghanleahy.com

                                      BY:     /s/ John J. Wall, III
                                              John J. Wall, III




                                                 8
